        Case 19-50728        Doc 13       Filed 09/12/19 Entered 09/13/19 00:55:57                    Desc Imaged
                                          Certificate of Notice Page 1 of 2




                  SIGNED September 10, 2019
                  THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
                  PLEASE SEE DOCKET FOR ENTRY DATE.




                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA

 In re: Dwayne C Ball                                          CASE NO. 19−50728

                              Debtor(s)                        CHAPTER 13
                                               ORDER DISMISSING CASE
           For the reasons set forth in the Notice or Motion, and for good cause shown, it is

                                                       ORDERED

that the above case(s) and all related pending motions and adversary proceedings arising therein, unless on appeal, be,

and the same hereby are, dismissed.

           It is further
                                                       ORDERED

that upon the trustee filing a final report herein, the same shall be deemed approved without further order, trustee's

bond shall be released and the trustee shall be discharged from further liability herein unless proper objection is

made to said final report within thirty (30) days after filing of same or such extended time as may be granted upon

proper application made within said thirty (30) day period. If the Discharge Order has been issued,

the same is recinded.

           If the case is a Chapter 13 case, it is further

                                                       ORDERED

that the employer, if heretofore ordered to do so, shall cease making deductions from debtor(s)' wages to be paid to

the trustee. In the alternative, if the debtor(s) established electronic payments to be paid to the trustee, the debtor

or the trustee, if able, should immediately cease all future scheduled payments, if any.

           Service of a copy of this Order shall be by mail to the debtor(s), attorney for the debtor(s),

trustee, employer, if applicable, U.S. Trustee, and all parties on the current mailing matrix.

van02

                                                   **END OF ORDER**
          Case 19-50728            Doc 13       Filed 09/12/19 Entered 09/13/19 00:55:57                         Desc Imaged
                                                Certificate of Notice Page 2 of 2

                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 19-50728-rbc
Dwayne C Ball                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0423-5                  User: adamsm                       Page 1 of 1                          Date Rcvd: Sep 10, 2019
                                      Form ID: van02                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db             +Dwayne C Ball,   622 Raccoon Dr,   Winchester, VA 22602-3515
4798403        +Home PT Financial,   PO Box 6243,   Sioux Falls, SD 57117-6243
4801594        +Home Point Financial Corporation,   c/o Sottile & Barile, LLC,
                 394 Wards Corner Road, Suite 180,   Loveland, OH 45140-8362

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4801277        +EDI: AISACG.COM Sep 11 2019 02:48:00     AIS Portfolio Services, LP,
                 Attn: Capital One Auto Finance, Dept.,    4515 N. Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
4803626         EDI: RESURGENT.COM Sep 11 2019 02:48:00     LVNV Funding, LLC,   Resurgent Capital Services,
                 PO Box 10587,   Greenville, SC 29603-0587
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Home Point Financial Corporation
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              Herbert L Beskin(82)   hbeskin@cvillech13.net, bss@cvillech13.net
              USTrustee   USTPRegion04.RN.ECF@usdoj.gov
                                                                                            TOTAL: 2
